Citation Nr: 0720586	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for positional and REM related sleep apnea status post 
uvulopharyngo-palatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1972 to 
May 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran had requested a video conference hearing before a 
Veterans Law Judge at the RO, which was scheduled for 
November 15, 2006; however, the veteran cancelled the hearing 
before that date.  There is no further indication that the 
veteran or his representative requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  In the case of a 
claim for disability compensation, the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  For 
the application of the rating schedule, accurate and fully 
descriptive medical examinations are required.  A diagnosis 
must be supported by the findings on the examination report, 
or if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 3.159 
(2006).   See Duenas v. Principi, 18 Vet. App. 512 (2004).  

In this case for an increased rating, the veteran and his 
private physician have specifically requested a CPAP 
titration study with medical opinion on the question of 
whether the veteran's current positional and REM related 
sleep apnea status post uvulopharyngo-palatectomy condition 
has become more disabling.  The veteran contends that his 
condition has worsened, that he requires a breathing 
assistance device, and that he is entitled to an increased 
rating.   

Competent private medical evidence of April 2004 exists in 
which the treating examiner recommended that the veteran 
return for a continuous positive airway pressure "CPAP" 
titration study to be taken under a mild acting hypnotic such 
as Ambien 10 mg. in order to determine whether he requires a 
breathing device.  In May of 2004 the veteran requested that 
he be scheduled for a VA compensation examination and for a 
CPAP titration study.  Although a VA examination was 
conducted in September of 2004 and noted the April 2004 
private examiner's recommendation that a CPAP titration study 
be conducted, one was not conducted.

In this case, as the veteran has not been afforded a CPAP 
titration study, the Board finds there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the issue of an increased rating for service 
connection for positional and REM related sleep apnea status 
post uvulopharyngo-palatectomy. There is otherwise no 
competent medical opinion evidence of record on the question 
of whether the veteran requires a breathing machine and, 
therefore, an increased disability rating.  The rating 
schedule under 38 C.F.R. § 4.97, Diagnostic Code 6847 
requires the use of a breathing assistance device such as a 
CPAP machine for a rating of 50 percent.  The Board concludes 
that a CPAP titration study and medical opinion are necessary 
to determine whether the veteran requires a breathing 
machine.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA CRAP titration study, by an 
appropriate specialist, with medical 
opinion to determine whether his 
increased positional and REM related 
sleep apnea status post uvulopharyngo-
palatectomy condition has increased in 
severity and requires a breathing 
machine.  The examiner should be provided 
the veteran's claims folder for review 
and the examination report should 
indicate the review was undertaken.  In 
this regard, the full and accurate 
relevant history of the veteran's 
positional and REM related sleep apnea 
status post uvulopharyngo-palatectomy 
condition; relevant VA examination and 
treatment records from March 2004 through 
May of 2005; and relevant service medical 
records should be reviewed by the 
examiner. 

2.  From the results of the CPAP 
titration study, the examiner should 
offer an opinion as to whether the 
veteran's positional and REM related 
sleep apnea status post uvulopharyngo-
palatectomy condition requires a CPAP 
breathing machine or other type of 
breathing machine.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for an increased 
disability rating for positional and REM 
related sleep apnea status post 
uvulopharyngo-palatectomy.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



